            Case 5:18-cv-00738-R Document 64 Filed 04/21/20 Page 1 of 2



                      THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

TYRONE LESLIE FARRIS,                                     )
                                                          )
        Petitioner,                                       )
                                                          )
v.                                                        )        Case No. CIV-18-738-R
                                                          )
JIMMY MARTIN, et al.,                                     )
                                                          )
        Respondent.                                       )

                                                 ORDER

        Before the Court is Petitioner’s timely objection to a February 28, 2020 Report and

Recommendation entered by United States Magistrate Judge Suzanne Mitchell wherein she

recommended that Petitioner’s motion for entry of default and his motion for judgment of

default be denied, and Petitioner’s timely objection thereto. (Doc. Nos. 59, 63). Petitioner’s

objection to the Report and Recommendation gives rise to the Court’s obligation to

undertake a de novo review of those portions of the Report and Recommendation to which

Petitioner makes specific objection. Having conducted this review, the Court finds as

follows.1

        Petitioner’s motions are premised on the same basis: Respondent either failed to

timely or completely respond to certain discovery requests as ordered by the Court. The

Court has reviewed Respondent’s Objections and responses to the requests and finds no

basis therein for entering default in Petitioner’s favor. With regard to Requests 1 through

7 and 14, although Respondent objected, he nevertheless provided responsive documents.

1
   In his objection to the Report and Recommendation, Petitioner addresses his pending Motion for Summary
Judgment, which is not the subject of this Report and Recommendation, but rather remains pending before Judge
Mitchell. The issue herein is limited to whether Petitioner is entitled to default.
             Case 5:18-cv-00738-R Document 64 Filed 04/21/20 Page 2 of 2



With regard to Requests 8 through 13, Respondent indicated no responsive documents

could be located. The Court cannot order Respondent to produce documents he cannot

locate. With regard to Request No. 15, Respondent’s answer elaborated on the position it

took in its prior Motion for Summary Judgment.

         RESPONSE TO REQUEST NO. 15: Objection, Petitioner’s request
         number 15 is irrelevant, unduly burdensome, and not properly limited in time
         or scope. Additionally, Mark Knutson and the Administrative Review
         Authority (“ARA”) do not maintain a grievance log like the individual
         facilities maintain. Rather, Mr. Knutson and the ARA maintain a grievance
         appeal database which contains the ARA appeal documents submitted from
         2012 to present. Without waiving any objections, all grievance appeals
         submitted by Petitioner from 2012 to present have been attached and bates
         numbered 0381-0419.

Doc.No. 55-1. Accordingly, Respondent has produced that which it possesses, and implies

that any grievance filed at the institutional level should be recorded in the grievance log of

the individual institution.2 Regardless, Petitioner has not established that default is the

appropriate remedy in this case.

         For the reasons set forth herein, the Report and Recommendation issued on February

28, 2020 is ADOPTED and Petitioner’s Motion for Entry of Default (Doc. No. 54) and

Motion for Judgment of Default (Doc. No. 56) are DENIED.

         IT IS SO ORDERED this 21st day of April 2020.




2
 Of course, the institutional record may not contain information for the period before 2012 supporting any contention
by Petitioner that he appealed to the ARA. Additionally, as noted by Respondent, if Petitioner initiated attempts at
exhaustion prior to 2012, this action, filed in 2018, is likely untimely.
                                                         2
